UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6557



MARK A. COLBURN,

                                           Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD, Superintendant;     THEODIS
BECK, Secretary of Corrections,

                                          Respondents - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Graham C. Mullen,
Chief District Judge. (CA-04-29-2-MU)


Submitted:   September 16, 2004       Decided:   September 21, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark A. Colburn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Mark A. Colburn seeks to appeal from the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).     A    prisoner   satisfies       this   standard    by

demonstrating    that     reasonable     jurists     would      find    that   his

constitutional    claims    are   debatable    and   that     any      dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record   and   conclude    that   Colburn    has   not   made    the     requisite

showing.    Accordingly, although we grant Colburn’s motion to file

an addendum to his brief, we deny his motion for appointment of

counsel, deny a certificate of appealability, and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED


                                    - 2 -